Exhibit 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Yearly Report ofBellmore Corporation (the “Company”) on Form 10-K for theyear endingJuly 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bernard Gruberg, ChiefFinancial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Yearly Report on Form 10-K for theyear endingJuly 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for theyear endingJuly 31, 2009, fairly presents, in all material respects, the financial condition and results of operations ofBellmore Corporation. Date: September 30, 2009 /s/ Bernard Gruberg BernardGruberg Chief Financial Officer, Vice President, Director
